ORDER
PER CURIAM:
The Kansas City Missouri School District (“the School District”) appeals from the trial court’s entry of judgment in accordance with the jury’s verdict awarding $52,000 to Beverly Swinney (“Swinney”). The School District argues that the trial court erred in denying the School District’s motions for directed verdict and for judgment notwithstanding the verdict because Swinney failed to present evidence (1) that she suffered damages, (2) that she was disabled or perceived as disabled, or (3) that she was qualified for the social worker position. The School District also claims that the trial court improperly allowed Swinney to proceed on new theories of disability — obesity and perceived as disabled due to obesity — at trial even though she pleaded neither theory and testified under oath at her deposition that she was not claiming her weight as a disability. We affirm. Rule 84.16(b). •